     2:18-cv-01032-BHH              Date Filed 03/31/19          Entry Number 31     Page 1 of 14




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                    CHARLESTON DIVISION


Sirdonia Lashay Manigault-Johnson,  )
and her child R.R., on behalf of    )
themselves and others similarly     )
situated,                           )
                                    )
                       Plaintiffs,  )                        Civil Action No. 2:18-cv-1032-BHH
                                    )
v.                                  )
                                    )                                        ORDER
Google, LLC, a Delaware limited     )
liability company; Alphabet, Inc, a )
Delaware corporation; Youtube, LLC, )
a limited liability company,        )
                                    )
                       Defendants.  )
________________________________)

       This matter is before the Court upon the proposed class action complaint filed by

Plaintiff Sirdonia Lashay Manigault-Johnson, and her child R.R., on behalf of themselves

and others similarly situated (“Plaintiffs”). In the complaint, Plaintiffs allege:

       This is an action brought by and on behalf of parents of children who, while
       viewing only videos via smart phone apps and websites, have had their
       personally identifying information exfiltrated by the Defendants and their
       partners, for future commercial exploitation, in direct violation of the federal
       Children’s Online Privacy Protection Act (COPPA), 15 U.S.C. §§ 6501–6506.
       Plaintiff brings claims under federal and state laws to obtain an injunction to
       cease these practices, sequester illegally obtained information, and for
       damages.

(ECF No. 1 ¶ 1.) Plaintiffs’s complaint names as Defendants Google, LLC (“Google”);

Alphabet, Inc. (“Alphabet”); and Youtube, LLC (“YouTube”), and alleges causes of action

for (1) intrusion upon seclusion, brought on behalf of a multi-state class1 and (2) violation


       1
           Plaintiffs’ complaint defines the multi-state class as follows:

       all persons residing in the United States who are younger than the age of 13, or were
     2:18-cv-01032-BHH              Date Filed 03/31/19          Entry Number 31             Page 2 of 14




of the California constitutional right to privacy, brought on behalf of a California sub-class

of the multi-state class.2

       Currently before the Court are Defendant Alphabet’s motion to dismiss Plaintiffs’

complaint for failure to state a claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure (ECF No. 19) and all Defendants’ motion to dismiss Plaintiffs’ complaint for

failure to state a claim pursuant to Rule 12(b)(6) (ECF No. 18). Plaintiffs filed a response

opposing both motions, and Defendants filed replies. After review and for the reasons set

forth herein, the Court grants both motions to dismiss.

                                        STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a “short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). As the Supreme Court held in Bell Atl. Corp. v. Twombly, the pleading standard

set forth in Rule 8 “does not require ‘detailed factual allegations,’ but it demands more than

an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. 544, 555 (2007)). Thus, “[a] pleading

that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of


       younger than the age of 13 when they viewed content on or through Defendants’ websites
       or apps, and their parents and/or legal guardians, from whom Defendant collected, used, or
       disclosed personal information without verifiable parental consent.

(ECF No. 1 ¶ 68.)
       2
           Plaintiffs define the California sub-class of the multi-state class as follows:

       all persons residing in the State of California who are younger than the age of 13, or were
       younger than the age of 13 when they viewed content on or through Defendants’ websites
       or apps, and their parents and/or legal guardians, from whom Defendants collected, used,
       or disclosed personal information without verifiable parental consent.

(ECF No. 1 ¶ 69.)

                                                        2
     2:18-cv-01032-BHH        Date Filed 03/31/19     Entry Number 31      Page 3 of 14




action will not do.’” Id. “Nor does a complaint suffice if it tenders ‘naked assertion[s]’

devoid of ‘further factual enhancement.” Id. (quoting Twombly, 550 U.S. at 557).

       A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) examines

the legal sufficiency of the facts alleged on the face of a plaintiff's complaint. Edwards v.

City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). To survive a Rule 12(b)(6) motion,

“[f]actual allegations must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555. The “complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’ ” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 570). A claim is facially plausible when the factual content

allows the court to reasonably infer that the defendant is liable for the misconduct alleged.

Id. When considering a motion to dismiss, the court must accept as true all of the factual

allegations contained in the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

                                         ANALYSIS

I.     Defendant Alphabet’s Motion to Dismiss

       In this action, Plaintiffs have sued three different companies: YouTube, which is a

wholly owned subsidiary of XXVI Holdings, Inc.; Google, which is also a wholly owned

subsidiary of XXVI Holdings, Inc.; and Alphabet, which is the parent company of XXVI

Holdings, Inc. In its motion to dismiss, Defendant Alphabet asserts that Plaintiffs’ complaint

only addresses specific conduct on the part of YouTube and Google and does not allege

that Alphabet engaged in any independent wrongdoing.              Alphabet asserts that the

complaint contains only one factual allegation regarding it, namely, that it is Google’s parent

company. (ECF No. 19 at 3 (citing ECF No. 1 ¶¶ 6, 22).) Accordingly, Alphabet asserts

that the complaint fails to state a plausible claim against it and fails to allege any

                                              3
     2:18-cv-01032-BHH         Date Filed 03/31/19     Entry Number 31        Page 4 of 14




extraordinary circumstances that would justify disregarding Alphabet’s separate corporate

existence.

       In response, Plaintiffs urge the Court to disregard Alphabet’s corporate form

“because Plaintiffs’ alleged facts demonstrate that its subsidiaries operated in contravention

of law and in reckless disregard of the public good.” (ECF No. 25 at 3 (emphasis added).)

Plaintiffs state:

       Here, the Complaint alleges Alphabet’s ownership [of] Google. Compl. ¶ 6.
       The Complaint further alleges that YouTube is a subsidiary of Google.
       Compl. ¶ 22. Defendants do not dispute the corporate structure as alleged.
       Defs.’ Mem. in Supp. of Mot. to Dismiss 1, ECF 19. With universal
       agreement that Alphabet drives this corporate vehicle, the Complaint
       describes Defendants’ flagrant disregard of federal law and intrusions upon
       the most sacred institution - the family home. Particularly, the Complaint
       alleges the Defendants collect and obtain children’s personal information.
       Compl. ¶ 61. Defendants then advertise their ill-gotten information to
       marketers, promising demographically specific targeting abilities. Compl. ¶¶
       33-39. In effect, Defendants devised a profitable scheme to provide direct,
       third-party access to children. Much like an online dating service for adults,
       Defendants monetized their ability to match advertisers with children.

(Id. at 5 (emphasis in original).) In support of their argument, Plaintiffs quote Maloney-

Refaie v. Bridge at Sch., Inc., which provides that “a court may disregard the corporate

form in the interest of justice, when such matters as fraud, contravention of law or contract,

public wrong, or where equitable considerations among members of the corporation are

involved.” 958 A.2d 871, 881 (Del. Ch. 2008) (internal citations omitted).

       After review of the parties’ briefs, the Court finds that Plaintiffs’ complaint fails to

state a plausible claim against Alphabet. As noted by both parties, “[i]t is a general

principle of corporate law deeply ingrained in our economic and legal systems that a parent

corporation . . . is not liable for the acts of its subsidiaries.” United States v. Bestfoods, 524

U.S. 51, 61 (1998) (internal quotation marks omitted); accord In re Sunstates Corp.

                                                4
     2:18-cv-01032-BHH       Date Filed 03/31/19     Entry Number 31       Page 5 of 14




S’holder Litig., 788 A.2d 530, 534 (Del. Ch. 2001) (“For the purposes of the corporation law,

the act of one corporation is not regarded as the act of another merely because the first

corporation is a subsidiary of the other, or because the two may be treated as part of a

single economic enterprise for some other purpose.”). As previously explained, Plaintiffs

urge the Court to disregard the corporate form because Alphabet’s subsidiaries have

allegedly operated in contravention of law and in violation of the public good. (ECF No. 25

at 3.) However, nowhere do Plaintiffs allege any independent wrongdoing on the part of

Alphabet, and Plaintiffs’ allegation that Alphabet’s subsidiaries have engaged in

wrongdoing is simply inadequate to state a cognizable claim against Alphabet.

       Moreover, the Court is not convinced by Plaintiffs’ argument that general references

to Defendants as a whole somehow allege a plausible claim to pierce the corporate veil.

Stated plainly, it is not sufficient for Plaintiffs to lump together “Defendants” by corporate

families and then ascribe liability to the group rather than to individual Defendants. Rather,

pursuant to Delaware law, piercing the corporate veil “requires that the corporate structure

cause fraud or similar injustice.” Wallace ex rel. Cencom Cable Income Partners II, Inc.,

L.P. v. Wood, 752 A.2d 1175, 1184 (Del. Ch. 1999). Thus, Plaintiffs are incorrect to assert

that piercing the corporate veil is warranted simply because Plaintiffs have alleged some

wrongful conduct on the part of Alphabet’s subsidiaries, or even on behalf of “Defendants”

as a generalized group. Instead, Plaintiffs’ complaint must allege some misuse of the

corporate form, i.e., some facts showing that the corporate form is being used for wrongful

purposes. See Vitol, S.A. v. Primerose Shipping Co., 708 F.3d 527, 543-44 (4th Cir.

2013); Lancaster v. Alphabet, Inc., No. 15-cv-5299-HSG, 2016 WL 3648608 (N.D. Cal. July

8, 2016). However, Plaintiffs’ complaint alleges only that Alphabet is the parent corporation

                                              5
      2:18-cv-01032-BHH       Date Filed 03/31/19      Entry Number 31        Page 6 of 14




of Google and Youtube and does not allege any facts showing how Alphabet is responsible

for the conduct alleged in the complaint, much less facts that would support the drastic

remedy of piercing the corporate veil. Accordingly, the Court finds that Plaintiffs’ complaint

fails to state a plausible claim against Alphabet, and the Court grants Alphabet’s motion to

dismiss.

II.    All Defendants’ Motion to Dismiss

       In their motion to dismiss, Defendants first assert that all of Plaintiffs’ claims are both

expressly and impliedly preempted by the Children’s Online Privacy Protection Act of 1998

(“COPPA”) because their purported state law claims rest entirely upon alleged COPPA

violations. Next, Defendants assert that Plaintiffs have failed to plead sufficient facts to

support their claims. Specifically, with respect to Plaintiffs’ claim for violation of the right

to privacy under the California constitution, Defendants first assert that, as South Carolina

residents, Plaintiffs cannot allege such a claim. In addition, Defendants assert that

Plaintiffs’ complaint fails to allege sufficient facts to support several elements of such a

claim. Finally, with respect to Plaintiffs’ common law claim for intrusion upon seclusion,

Defendants allege that the complaint fails to allege sufficient facts to show (1) an intentional

intrusion into a private place; (2) conduct by Defendants that is sufficiently offensive; or (3)

resulting injury.

       Plaintiffs oppose Defendants’ motion and assert that their state law claims are not

expressly preempted by COPPA, relying on the Third Circuit’s decision in In re Nickelodeon

Consumer Privacy Litig., 827 F.3d 262, 293 (3 d Cir. 2016), cert. denied sub nom C.A.F.

v. Viacom, Inc., 137 S.Ct. 624 (2017). In addition, Plaintiffs assert that their state law

claims are not impliedly preempted by COPPA. Plaintiffs contend that their complaint

                                                6
     2:18-cv-01032-BHH       Date Filed 03/31/19     Entry Number 31       Page 7 of 14




adequately alleges a California invasion of privacy claim because the proposed sub-class

consists only of California residents. Plaintiffs also contend that the complaint adequately

pleads the elements of both a California constitutional privacy claim and a South Carolina

intrusion on seclusion claim.

       A.     Plaintiffs’ Claim for Violation of the California Constitutional Right to
              Privacy

       As an initial matter, the Court finds that Plaintiffs’ proposed class claim under the

California constitution–although limited to a proposed sub-class of California residents–fails

for the simple reason that Plaintiffs’ complaint does not identify a named plaintiff with

standing to pursue this claim. As Defendants point out, the named Plaintiffs are South

Carolina residents, and they cannot maintain this cause of action under the California

constitution. Plaintiffs seemingly urge the Court to ignore this defect because Rule 23 does

not provide a specific timeline for identifying a named representative of a subclass. (ECF

No. 25 at 19.) However, the Court is not convinced by Plaintiffs’ argument and finds that

a purported class claim that does not identify a named plaintiff with standing to pursue the

claim is subject to dismissal. See, e.g, Zaycer v. Sterm Foods, Inc., 896 F. Supp. 2d 399,

402-03, 407-09 (D. Md. 2012) (dismissing proposed class action claims because the

named plaintiff lacked standing to sue under the consumer protection laws of states other

than the state where the event that allegedly caused injury occurred, even though the

potential class contained sub-classes comprised of individuals whose injuries occurred in

those separate states); Godfredson v. JBC Legal Grp., P.C., 387 F. Supp. 2d 543, 551-52

(E.D.N.C. 2005) (dismissing a RICO claim in a proposed class action because the named

plaintiffs failed to present a party with standing to bring the claim). Under Rule 12(b)(1),


                                              7
      2:18-cv-01032-BHH             Date Filed 03/31/19          Entry Number 31           Page 8 of 14




if a party lacks standing, then the Court automatically lacks subject matter jurisdiction.

Here, the Court finds that Plaintiffs lack standing to bring their second cause of action

under the California constitution; accordingly, the Court dismisses this claim for lack of

subject matter jurisdiction.

        B.       Plaintiffs’ Claim for Intrusion upon Seclusion

        Defendants also assert in their motion that Plaintiffs’ complaint fails to state a

plausible claim for intrusion on seclusion under either California or South Carolina law.3

Specifically, Defendants assert that (1) the complaint fails to allege an intentional intrusion

into a private place; (2) Plaintiffs fail to allege facts showing sufficiently offensive conduct

on the part of Defendants; and (3) the complaint fails to allege facts showing resulting

injury. In response, Plaintiffs assert that their complaint sufficiently pleads a claim for

intrusion upon seclusion.

        First, Plaintiffs assert that Defendants have intentionally intruded in Plaintiffs’ mobile

devices and their online behavior and that Plaintiffs have a reasonable expectation of

privacy with respect to their mobile devices. In support, Plaintiffs cite Carpenter v. United

States, where the Court considered whether the government conducts a Fourth

Amendment search when it accesses historical cell phone data in connection with a law


        3
           Plaintiffs assert in paragraph 12 of their complaint that California law applies to their claims, but in
their response in opposition to Defendants’ motion to dismiss, they cite South Carolina law. As Defendants
point out in their motion to dismiss, it is not necessary to resolve the choice-of-law question because the
elements of a California common law claim for intrusion-upon-seclusion claim and the elements of a South
Carolina common law claim for wrongful intrusion into private affairs are substantially similar. In California,
a plaintiff asserting a claim under the common law tort of intrusion must allege facts showing that the
defendant “intentionally intrude[d] into a place, conversation, or matter as to which the plaintiff has a
reasonable expectation of privacy”; that the intrusion “occur[red] in a manner highly offensive to a reasonable
person”; and that the intrusion harmed the plaintiff. Hernandez v. Hillsides, Inc., 211 P.3d 1063, 1072 (Cal.
2009). Under South Carolina law, a plaintiff alleging a claim for wrongful intrusion into private affairs must
allege facts showing: (1) intrusion; (2) into that which is private; which is (3) substantial and unreasonable; and
(4) intentional. Snakenberg v. Hartford Cas. Ins. Co., 299 S.C. 164, 170 (Ct. App. 1989).

                                                        8
     2:18-cv-01032-BHH        Date Filed 03/31/19     Entry Number 31      Page 9 of 14




enforcement investigation. 138 S.Ct. 2206 (2018). As an initial matter, the Court does not

find Carpenter particularly helpful to Plaintiffs’ claims. Carpenter involved the government’s

use of cell phone information pertaining to individuals’ physical movements, while Plaintiffs’

claims here concern website operators’ collection of personal information from users of its

platforms. In addition, the Court notes that Plaintiffs’ quotation from Carpenter is slightly

misleading. Plaintiffs state that “the Supreme Court reaffirmed ‘that individuals have a

reasonable expectation of privacy’ when it pertains to their mobile devices as they ‘hold .

. . the privacies of life.’” (ECF No. 25 at 22.) What the Court stated in Carpenter is this: “A

majority of the Court has already recognized that individuals have a reasonable expectation

of privacy in the whole of their physical movements.” Carpenter, 138 S.Ct. At 2209-10

(emphasis added). The Court further stated that “[a]llowing government access to cell-site

records–which “hold for many Americans the ‘privacies of life,’ ” [ ] contraves that

expectation.” Id. at 2210 (emphasis added) (quoting Riley v. California, 573 U.S. —, —,

134 S.Ct. 2473, 2494-95 (2014)). Thus, the Court ultimately held “that an individual

maintains a legitimate expectation of privacy in the record of his physical movements as

captured through [cell-site location information].” Id. at 2217.

       Here, Plaintiffs’ complaint does not allege that Defendants collected information

regarding Plaintiffs’ physical movements; rather, the complaint alleges that Defendants

collected certain personal information from children under 13 without giving notice or

obtaining advanced, verifiable consent, in violation of COPPA. (ECF No. 1 ¶ 61.) It is not

entirely clear whether the allegations of Plaintiffs’ complaint are sufficient to allege an

intentional intrusion into a matter as to which Plaintiffs had an objectively reasonable

expectation of privacy. See, e.g.,195 Cal. App. 4th 664, 669 (Cal. Ct. App. 2011) (finding

                                              9
    2:18-cv-01032-BHH         Date Filed 03/31/19      Entry Number 31        Page 10 of 14




that internet and email users have no expectation of privacy in the addresses of their

messages or the IP addresses of the sites they visit because they should know that this

information is provided to internet service providers to direct the routing of information).

However, even assuming that the allegations are sufficient, Plaintiffs still must allege

sufficient facts showing a substantial and unreasonable intrusion, i.e., facts showing that

the intrusion occurred in a manner “highly offensive” to a reasonable person.

       Here, Plaintiffs assert that the “highly offensive” standard is rapidly changing and is

a moving target but that “Plaintiffs’ allegations detail how Defendants advertise their ability

to reach past parental supervision and communicate directly with children.” (ECF No. 25

at 23.) Plaintiffs claim “there is no question that a jury would be repulsed by Defendants’

efforts to peddle digital, unfettered access to America’s youth.” (Id. at 24.)

       In Nickelodeon, the Third Circuit considered this issue and affirmed the district

court’s determination that the plaintiffs’ allegations–concerning Google’s use of cookies for

commercial purposes and collection and monetization of online information, both with

respect to adults and children–were not sufficient to show a “highly offensive” intrusion.

827 F.3d 262, 294. The court stated:

       With respect to Google, we agree with the District Court. As Google fairly
       points out, courts have long understood that tracking cookies can serve
       legitimate commercial purposes. The plaintiffs do not challenge the
       proposition that the use of “cookies on websites geared toward adults” is
       generally acceptable, instead falling back on the claim that the use of cookies
       to track children is particularly odious. We are not so sure. Google used
       third-party cookies on Nick.com in the same way that it deploys cookies on
       myriad others websites. Its decision to do so here does not strike us as
       sufficiently offensive, standing alone, to survive a motion to dismiss.

Id. at 294-95. Thus, the court affirmed the district court’s dismissal of the plaintiffs’ intrusion

upon seclusion claim with respect to Google. With respect to Viacom, however, the Third

                                                10
     2:18-cv-01032-BHH           Date Filed 03/31/19        Entry Number 31          Page 11 of 14




Circuit found the plaintiffs’ allegations sufficient to survive a motion to dismiss, stating:

        As to Viacom, however, our conclusion is different. In the same way that
        Viacom’s message to parents about not collecting children’s personal
        information may have created an expectation of privacy on Viacom’s
        websites, it also may have encouraged parents to permit their children to
        browse those websites under false pretenses. We recognize that some
        cases suggest that a violation of a technology company’s privacy-related
        terms of service is not offensive enough to make out a claim for invasion of
        privacy. Even so, our decision in Google compels us to reach a different
        result. Just as Google concluded that a company may commit intrusion upon
        seclusion by collecting information using duplicitous tactics, we think that a
        reasonable jury could reach a similar conclusion with respect to Viacom.

Id. at 295. It is clear from the court’s discussion in Nickelodeon that its decision with

respect to Viacom was based on Viacom’s alleged duplicitous tactic of including a message

to parents indicating that it did not collect children’s personal information.4

        Here, however, Plaintiffs’ complaint alleges no such duplicitous tactics on the part

of Defendants. Rather, Plaintiffs’ complaint alleges that “during the time R.R. viewed

videos on Defendants’ websites or through their apps, one or more of the Defendants

collected, disclosed, or used personal information and persistent identifiers of R.R.” for

“commercial gain.” (ECF No. 1 ¶ 63.) Plaintiffs also allege that Defendants never asked

Manigault-Johnson “for her verifiable consent . . . to collect, disclose, or use her child’s

personal information” or “provided direct notice” about such practices. (Id. ¶ 64, 65.)

Plaintiffs’ complaint does not allege that Defendants’ conduct violated Defendants’ privacy

policies, and nowhere do Plaintiffs allege the type of duplicitous tactics present with respect

to Viacom in Nickelodeon. In all, the Court finds these allegations more akin to the



        4
         Specifically, the website included a message on the page that children used to register for website
accounts, stating: “‘HEY GROWN-UPS: We don't collect ANY personal information about your kids. Which
means we couldn't share it even if we wanted to!’” 827 F.3d at 292.

                                                    11
     2:18-cv-01032-BHH            Date Filed 03/31/19           Entry Number 31            Page 12 of 14




allegations against Google in Nickelodeon, where the Third Circuit concluded that Google’s

use of cookies to collect information about children’s use of the service was not “sufficiently

offensive, standing alone, to survive a motion to dismiss.” 827 F.3d at 295. Thus, the

Court agrees with Defendants that Plaintiffs fail to allege sufficiently offensive conduct on

the part of Defendants to survive a motion to dismiss.

       Moreover, the Court notes that even if Plaintiffs do allege conduct that is sufficiently

offensive, Plaintiffs’ factual allegations fail to show that Defendants’ alleged intrusion in any

way harmed or injured Plaintiffs.5 In their complaint, Plaintiffs simply allege that they “and

Class members were harmed by the intrusion in to their private affairs as detailed

throughout this Complaint.” (ECF No. 1 ¶¶ 85-86.) However, Plaintiffs allege no facts to

support their alleged harm, and the Court finds this unadorned they-harmed-me allegation

wholly insufficient.

       In summary, the Court finds that it lacks subject matter jurisdiction as to Plaintiffs’

claim for violation of the right to privacy under the California constitution, as Plaintiffs lack

standing to bring such a claim. And the Court agrees with Defendants that Plaintiffs’ claim

for intrusion upon seclusion–whether based on California or South Carolina common

law–fails to contain sufficient factual allegations to state a plausible claim for relief. Having

so found, the Court need not reach the parties’ remaining arguments regarding COPPA’s


       5
           In Rowland v. JP Morgan Chase Bank, N.A., the court explained that

       Under California law, the essential elements of an intrusion upon seclusion claim are as
       follows: “(1) [t]he defendant intentionally intruded, physically or otherwise, upon the solitude
       or seclusion, private affairs or concerns of the plaintiff; (2) [t]he intrusion was substantial, and
       of a kind that would be highly offensive to an ordinarily reasonable person; and (3) [t]he
       intrusion caused plaintiff to sustain injury, damage, loss or harm.

No. C 14-00036 LB, 2014 WL 992005, at *11 (N.D. Cal. March 12, 2014) (citations omitted).

                                                       12
    2:18-cv-01032-BHH         Date Filed 03/31/19      Entry Number 31       Page 13 of 14




preemption of Plaintiffs’ claims. However, in the interest of creating a complete record, the

Court simply notes that it agrees with Defendants’ arguments on this point. Specifically,

although Plaintiffs have attempted to frame their claims as arising under state law, it is clear

that all of their claims are predicated on alleged violations of COPPA rather than on

additional activity that violates state law. In other words, Plaintiffs’ complaint does not

accuse Defendants of conduct beyond that regulated by COPPA. Thus, it appears to the

Court that Plaintiffs seek to use the vehicle of state law to privately enforce the provisions

of COPPA, which Congress clearly intended to preclude when it included an express

preemption clause in COPPA and assigned exclusive enforcement of COPPA to the

Federal Trade Commission and state attorneys general. 15 U.S.C. § 6502(d).

       Moreover, the Court is not convinced by Plaintiffs’ reliance on Nickelodeon because

the intrusion-upon-seclusion claim that the Third Circuit held was not preempted in

Nickelodeon was premised on Viacom’s alleged deceptive conduct, specifically, the

plaintiffs’ allegation that Viacom collected children’s personal information after it specifically

indicated that it would not collect the children’s personal information. Here, in contrast,

Plaintiffs’ intrusion-upon-seclusion claim is based on nothing more than alleged violations

of COPPA, and Plaintiffs do not allege any additional deceitful tactics or deceptive conduct

on the part of Defendants. For these additional reasons, the Court finds that this suit is

subject to dismissal.

                                        CONCLUSION

       Based on the foregoing, it is hereby ORDERED that Defendants’ motions to dismiss

(ECF Nos. 18 and 19) are granted, and this action is dismissed.



                                               13
    2:18-cv-01032-BHH        Date Filed 03/31/19    Entry Number 31    Page 14 of 14




      AND IT IS SO ORDERED.

                                                   /s/Bruce H. Hendricks
                                                   The Honorable Bruce H. Hendricks
                                                   United States District Judge

March 31, 2019
Charleston, South Carolina




                                           14
